Exhibit 10.6
 
[whx_logo.jpg]




 
WHX CORPORATION
 
2010 BONUS PLAN
 


1.              Purpose of the Plan.
 
The goal of the 2010 Bonus Plan (the “Plan”) is to offer an incentive plan that
will help recruit and retain outstanding talent by providing both short-term
incentives for achieving annual targets while rewarding key management for
achieving long-term growth goals.
 
2.             Administration of the Plan.
 
The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of WHX Corporation (the “Company”) shall have full power and authority
to designate recipients of awards (“Awards”), determine the terms and conditions
of such Awards (which need not be identical) and to interpret the provisions and
supervise the administration of the Plan.  The Committee may delegate, in its
sole discretion, approval of bonuses for certain employees of Bairnco
Corporation (“Bairnco”), a wholly-owned subsidiary of the Company and Handy &
Harman (“H&H”), a wholly-owned subsidiary of the Company, to the President/CEO
of Bairnco and Handy & Harman (the “President”), the CEO of the Company (“CEO”)
and/or to the Board of Directors of the company.
 
Subject to the provisions of the Plan, the Committee shall interpret the Plan
and all Awards granted under the Plan, shall make such rules as it deems
necessary for the proper administration of the Plan, shall make all other
determinations necessary or advisable for the administration of the Plan and
shall correct any defects or supply any omission or reconcile any inconsistency
in the Plan or in any Awards granted under the Plan in the manner and to the
extent that the Committee deems desirable to carry into effect the Plan or any
Awards.  The act or determination of a majority of the Committee shall be the
act or determination of the Committee and any decision reduced to writing and
signed by all of the members of the Committee shall be fully effective as if it
had been made by a majority at a meeting duly held.  Subject to the provisions
of the Plan, any action taken or determination made by the Committee pursuant to
this and the other Sections of the Plan shall be conclusive on all parties.
 
In the event that for any reason the Committee is unable to act, or if there
shall be no such Committee, then the Board shall administer the Plan, and
references herein to the Committee (except in the proviso to this sentence)
shall be deemed to be references to the Board.
 
 
1

--------------------------------------------------------------------------------

 
 
[whx_logo.jpg]
 
 
3.             Designation of Grantees.
 
The persons eligible for participation in the Plan as recipients of Awards shall
include officers and employees of the Company or any of its subsidiaries (the
“Grantees”). In selecting the Grantees, and in determining the Awards, the
Committee may consider any factors it deems relevant, including without
limitation, the office or position held by the Grantee, the Grantee’s degree of
responsibility for and contribution to the growth and success of the Company or
any of its subsidiaries, the Grantee’s length of service, promotions and
potential.  Generally, Grantees will be recommended by the President and/or CEO
to the Committee.
 
4.             Grant of Awards.
 
The Committee in its sole discretion shall set specific goals for certain
Grantees on a periodic basis. Such goals may be set on an annual basis pursuant
to the Company’s Short Term Incentive Plan (“STIP”) or on a longer-term basis
pursuant to the Company’s Long Term Incentive Plan (“LTIP”).  The goals for each
Grantee, as well as the Awards attached to reaching such goals, will be
communicated to each Grantee as the President, CEO or the Committee shall
determine, but in each such case shall be set forth in writing and approved by
either the Committee, the President, CEO and/or the Board of Directors of the
Company.  The Plan shall not be in effect in any given year with respect to any
Grantee until he/she initials the written goals sheet applicable to such
Grantee, which initialing shall signify his/her understanding of and agreement
with all of the terms and conditions of the Plan.  It is contemplated that the
Committee will adopt specific targets under the STIP and LTIP on an annual
basis, and will review recommendations received by the President and/or
CEO.  All calculations upon which Awards are based shall be certified by the
Chief Financial Officer of the Company.  The Company intends that the Award will
be paid between January 1st and March 15th of the year after the bonus is
earned, but in no event will it be paid later than December 31st of the year
after the bonus is earned.  Subject to Section 9(c) of the Plan, in order to be
eligible to receive an award under the Plan, a Grantee must be employed on the
date the Award is to be made.
 
5.             Taxes.
 
The Company may make such provisions as it may deem appropriate, consistent with
applicable law, in connection with any Awards granted under the Plan with
respect to the withholding of any taxes (including income or employment taxes)
or any other tax matters.
 
6.             Effective Date of Plan.
 
The Plan shall be effective on January 1, 2010.
 
7.             Amendment and Termination.
 
The Committee or the Board may amend, suspend, or terminate the Plan or
authorize, increase or withhold the payment of any Award in its absolute and
complete discretion.  The decision of the Committee or the Board shall be final,
binding and conclusive.
 
 
2

--------------------------------------------------------------------------------

 
 
[whx_logo.jpg]
 
 
8.             Government Regulations.
 
The Plan, and the grant of Awards hereunder, and the obligation of the Company
to deliver such awards shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies as may be
required.
 
9.             General Provisions.
 
(a)             Employment Matters.  The adoption of the Plan shall not confer
upon any Grantee any right to continued employment with the Company or its
subsidiaries, or in the case of a Grantee who is a director, continued service
as a director with the Company or its subsidiaries, as the case may be, nor
shall it interfere in any way with the right of the Company or any of its
subsidiaries to terminate the employment of any of its employees or the service
of any of its directors.  All participants in the Plan shall be and remain at
all times employees at will, and the Company and each subsidiary shall have the
absolute right to terminate any such employment at any time, with or without
cause, in its absolute discretion, subject to the terms of any written
employment agreement that any participant may have with the Company or any
subsidiary thereof.
 
(b)             Limitation of Liability.  No member of the Board or the
Committee, or any officer or employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action, determination
or interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.
 
(c)             Termination.  Unless otherwise determined by the Committee, if
any Grantee’s employment with or service to the Company or any of its
subsidiaries is terminated for Cause (as defined below) or voluntarily by
Grantee or for any other reason except as explicitly provided in the next
sentence, such Grantee’s Award(s) shall be cancelled.  If such Grantee’s
employment with or service to the Company or any of its subsidiaries is
terminated because of termination by the Company other than for Cause, or
because of death or Disability (in either case, at any time before the date the
Award is paid), such Grantee’s Award(s) shall be granted to such Grantee to the
extent of the pro-rata portion of the earned portion of the “Team” Award, if
any, and the pro-rata portion of the earned portion of the “Individual” Award,
if any, for the year so employed, in each case as determined in the sole and
complete discretion of the Committee.  If the Grantee’s death is after the year
the bonus is earned, the Committee may, in its sole discretion, award a pro-rata
portion or the entire amount of the bonus to which the Grantee would have been
entitled had he survived to the date on which payment of the Award would have
been made.  For the purpose of this Plan, “Cause” shall have the meaning set
forth in such Grantee’s employment agreement or if no such agreement exists or
such term is not provided for, Cause shall mean:  (i) the Grantee engaging in
conduct which is materially injurious to the Company or any of their respective
customer or supplier relationships, monetarily or otherwise; (ii) the Grantee
engaging in any act of fraud, misappropriation or embezzlement or sexual or
other harassment of any employee of the Company; (iii) the Grantee engaging in
any act which would or does constitute a felony; (iv) the willful or continued
failure by the Grantee to substantially perform his duties, including, but not
limited to, willful misconduct, gross negligence or other acts of dishonesty; or
(v) the Grantee’s material violation or breach of the Plan or any agreement with
the Company or its subsidiaries.  For the purpose of this Plan, “Disability”
shall have the meaning set forth in such Grantee’s employment agreement or if no
such agreement exists or such term is not provided for, Disability shall
mean:  the Grantee’s absence from the full-time performance of his duties
hereunder for at least ninety (90) days, whether or not consecutive, within any
twelve (12) consecutive months as a result of any incapacity due to physical or
mental illness. In the event of a Grantee’s death, if the Committee decides to
grant an Award, the payment shall be made to the Grantee’s estate by the later
of (i) 90 days of the date of the Grantee’s death, but not later than December
31st of the year following the year the bonus is earned, or (ii) the date on
which payment of the Award to the Grantee would have been made had the Grantee
survived.
 
 
3

--------------------------------------------------------------------------------

 
 
[whx_logo.jpg]
 
 
(d)             Modification; Prior Plans. Notwithstanding anything set forth in
this Plan or in any letter sent to an individual Grantee, the calculation,
determination and payment of any Award is subject to the final determination of
the Committee, which shall be entitled to alter, amend or nullify the terms of
the Plan, or to authorize, increase or withhold the payment of any Award in its
absolute and sole discretion. The decision of the Committee shall be final,
binding and conclusive.  The terms and conditions of this Plan shall supersede
and cancel any and all prior bonus plans and arrangements and participation in
this Plan shall nullify Grantee’s right or entitlement to any bonus under any
other such bonus plan or arrangement of the Company or any of its subsidiaries.
 


WHX CORPORATION
Effective January 1, 2010

 
 
4

--------------------------------------------------------------------------------

 